Citation Nr: 1742534	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  10-36 575	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 10 percent for lumbar strain, multi-level degenerative joint disease, lower lumbar facet degenerative changes, disc disease L5-S1 (low back disability).

2.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy.

3.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy.

4.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss.

5. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to July 17, 2017.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Schlack, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from March 1966 to March 1968 as a helicopter door gunner and a helicopter mechanic.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from the August 2009 and December 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Atlanta, Georgia.

In July 2010, the RO issued a statement of the case (SOC).  The Veteran successfully appealed to the Board, and, in April 2015, the Board denied an increase in rating for the Veteran's low back disability and bilateral hearing loss.  

The Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  In March 2016, the Court vacated the Board's April 2015 decision and remanded the case to the Board for further development.  

In September 2016, the Board issued a remand to the RO to perform additional development regarding the low back disability and bilateral hearing loss consistent with the directives set forth in the March 2016 Court memorandum decision.  The RO completed the development and issued a supplemental statement of the case (SSOC) in March 2017.  Additional evidence was submitted after the SSOC; however, the Veteran submitted a waiver of due process rights in March 2017.  Therefore, the matter has now been returned to the Board for review.    
The RO also issued a rating decision in March 2017 granting service connection for bilateral radiculopathy of the lower extremities, which is inextricably intertwined with the low back disability currently on appeal.  

In September 2015, the Veteran raised the issue of entitlement to a TDIU, which was denied in a September 2016 rating decision.  Under Rice v. Shinseki, 22 Vet. App. 447 (2009), a TDIU claim is a component of an increased rating claim.  Rice supports the inference that as long as an increased rating claim remains pending, the TDIU claim remains pending.  Thus, although a SSOC has not been issued to address new evidence submitted since the September 2016 rating decision, the matter of entitlement to TDIU must still be considered in conjunction with the claim for increased compensation for a low back disability currently on appeal. 


FINDINGS OF FACT

1. Prior to April 7, 2017, the Veteran's service-connected low back disability was manifested by forward flexion of the spine greater than 60 degrees and a combined range of motion greater than 120 degrees, with no additional limitation of motion due to pain, and without muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour.

2.  From April 7, 2017 and onward, the Veteran's service-connected low back disability was manifested by forward flexion of the spine greater than 60 degrees and a combined range of motion greater than 120 degrees, with additional limitation of motion due to pain, muscle spasm, and guarding severe enough to result in an abnormal gait.

3.  The Veteran's left lower extremity radiculopathy was manifested by intermittent pain (usually dull) and mild numbness; symptoms consistent with mildly severe incomplete paralysis of the sciatic nerve.  Neither severe incomplete paralysis nor marked muscular atrophy has been shown.


4.  The Veteran's right lower extremity radiculopathy was manifested by intermittent pain (usually dull) and mild numbness; symptoms consistent with mildly severe incomplete paralysis of the sciatic nerve.  Neither severe incomplete paralysis nor marked muscular atrophy has been shown.

5.  For the entire appeal period, the Veteran has demonstrated, at worst, Level III sensorineural hearing loss in the right ear and Level IV sensorineural hearing loss in the left ear.

6.  Affording the Veteran the benefit of the doubt, the Veteran is precluded from obtaining or maintaining gainful employment due to service-connected disabilities.


CONCLUSION OF LAW

1.  For the period prior to April 7, 2017, the criteria for a disability rating in excess of 10 percent, for service-connected low back disability have not been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016).

2.  For the period on and after April 7, 2017, the criteria for a disability rating of 20 percent, but no higher, for service-connected low back disability have been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.20, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5237, 5243 (2016)

3.  The criteria for a rating of 10 percent, but no higher, for the Veteran's service-connected radiculopathy of the left lower extremity have been met or approximated. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).

4.  The criteria for a rating of 10 percent, but no higher, for the Veteran's service-connected radiculopathy of the right lower extremity have been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1, 4.7, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2016).
5.  For the entire appeal period, the criteria for a compensable disability rating for bilateral sensorineural hearing loss have not been met or approximated.  
38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.7, 4.31, 4.85, 4.86 Diagnostic Code 6100 (2016).

6.  The criteria for a TDIU have been met prior to July 17, 2017.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (explaining that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

 Stegall Considerations

In September 2016, the Board remanded the Veteran's claim for further development, instructing the RO to obtain a new VA examination to evaluate the Veteran's service-connected low back disability and bilateral sensorineural hearing loss.  In January 2017, the Veteran was provided VA examinations for these conditions.  The examination report and associated opinion provided the information requested in the Board remand.  As discussed more thoroughly below, the examinations were adequate for adjudication purposes.  Therefore, with respect to the issue of an increased rating for service-connected low back disability and bilateral sensorineural hearing loss, there has been substantial compliance with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271   (1998).
 Duties to Notify and Assist

 VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. § 3.102, 3.156(a), 3.159, 3.326(a), 4.2 (2016).

The VCAA requires VA to assist a claimant at the time he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary, or would be of assistance, in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103 (a) (West 2014) 38 C.F.R. § 3.159 (b)(1) (2016); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006).

All notice under the VCAA should generally be provided prior to an initial decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). However, the United States Court of Appeal, Federal Circuit (Federal Circuit), has stated that an initially deficient notice may be cured by the issuing of a new, sufficient, notice followed by a readjudication of the claim.  Mayfield, 444 F.3d at 1333-34. 

In this case, the Veteran was provided with a VCAA notification letter in July 20006.  Additionally, the Veteran was provided with rating information specific to his claim in the July 2010 SOC.  The Veteran's claim was subsequently readjudicated most recently in the March 2017 SSOC.  Therefore, VA has satisfied its duty of providing notice. 

VA's duty to assist under the VCAA includes helping the claimant obtain service treatment records and other pertinent records, as well as performing an examination or obtaining a medical opinion when one is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A  (West 2014); 38 C.F.R. § 3.159 (c) (2016).

Here, the Veteran's service treatment records, VA medical records, and private treatment records are in the claims file.  The Veteran has not identified any other relevant records or evidence that remains outstanding.  Thus, the duty to obtain relevant records on the Veteran's behalf has been satisfied.  See 38 C.F.R. § 3.159 (c) (2016).

With respect to claims for increased ratings, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  See Green v. Derwinski, 1 Vet. App. 121   (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  See Schafrath v. Derwinski, 1 Vet. App. 589   (1991); 38 C.F.R. § 3.327 (a) (2015).

Here, the RO provided the Veteran VA examinations for low back disability in August 2009, April 2013, January 2017, and April 2017.  The RO provided the Veteran with VA examinations for bilateral hearing loss in December 2009, March 2013, and January 2017.  The examination reports are thorough and supported by the evidence of record.  The examination reports discussed the clinical findings, treatment history, and the Veteran's reported symptoms.  The examination reports also discussed the functional losses caused by the Veteran's disabilities, including functional loss caused by pain regarding the low back disability. 

The Board notes that during the pendency of the appeal, it was determined that a VA joints examination must, if possible, including testing for pain on both active and passive motion and in weight-bearing and non-weight-bearing.  Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016); 38 C.F.R. § 4.59 (2016).  In this case, the April 2017 VA examination during the pendency of this appeal indicates that the examiner tested for pain in both active and passive range of motion and in weight bearing.  As such, the examination of record is adequate for the purpose of adjudicating the issue before the Board.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 


 Legal Criteria for Increased Ratings and Low Back Disability

Disability ratings are assigned, under a schedule for rating disabilities, based on a comparison of the symptoms found to the criteria in the rating schedule.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the ratings schedule.

The degree of impairment resulting from a disability is a factual determination and generally the Board's primary focus in such cases is upon the current severity of the disability.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 (1994).  However, staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016). 

The evaluation of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various DCs is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 261-62   (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40  (2016).

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40 (2016), taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare-ups.  38 C.F.R. § 4.14 (2016).  The provisions of 38 C.F.R. § 4.40 (2016) and 38 C.F.R. § 4.45 (2016), however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2016).

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing, and weight bearing are related considerations.  38 C.F.R. § 4.45 (2016).

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2016). 

Under 38 C.F.R. § 4.71a, General Rating Formula for Disabilities of the Spine (2016), disabilities with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, are evaluated as follows:

Unfavorable ankylosis of the entire spine......... 100 percent;

Unfavorable ankylosis of the entire thoracolumbar spine......... 50 percent;

Forward flexion of the thoracolumbar spine to 30 degrees or less; or with favorable ankylosis of the entire thoracolumbar spine......... 40 percent;

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis......... 20 percent;

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height......... 10 percent.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees. Normal combined range of motion of the thoracolumbar spine is 240 degrees. Normal ranges of motion for each component of spinal motion provided are the maximum usable for calculating the combined range of motion.  Id. at Note (2).

Unfavorable ankylosis is a condition in which the entire thoracolumbar spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision, restricted opening of the mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  Id. at Note 5.  Fixation of a spinal segment in neutral position always represents favorable ankylosis.  Id.  

Back disabilities may also be evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes (Incapacitating Episodes Formula), which applies to Intervertebral Disc Syndrome (IVDS).  See 38 C.F.R. § 4.71a , Incapacitating Episodes Formula.  An "incapacitating episode" for purposes of totaling the cumulative time is defined as "period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician."  38 C.F.R. § 4.71a, DC 5243, Incapacitating Episodes Formula, Note 1. 

The Board notes the Veteran is competent to provide testimony concerning factual matters of which he has firsthand knowledge, such as experiencing a physical symptom such as pain.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 19 Vet. App. 362   (2005) (holding that the Veteran was competent to report hip disorder, pain, rotated foot; limited duty, physical therapy, and treatment in service). 

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10  Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (noting that "although interest may affect the credibility of testimony, it does not affect competency to testify").

Increased Rating for Low Back Disability 

The Veteran received an initial disability rating of 10 percent in an August 2009 rating decision under Diagnostic Code 5237.  

The Veteran sought treatment for low back pain on various occasions during the time period under review.  In February 2008, he sought treatment for a two-day history of low back pain, stating he believed he hurt his back doing side straddle hops at the gym.  He denied bladder and bowel dysfunction, leg weakness, and numbness and tingling.  Full range of motion of the back, with pain, was noted on physical examination.  The examiner also reported that the Veteran walked with an antalgic gait.  In October of that year, the Veteran again reported for treatment of low back pain, describing morning stiffness, and requesting an opinion on the etiology of his condition.  His back was noted to be inline, and full range of motion was documented.  Straight leg raise testing was negative.  In June 2009, the Veteran again reported requesting a medical opinion.  A normal gait was noted at that time.

The Veteran was afforded a VA spine examination in connection with the instant claim in August 2009.  He described stiffness, spasms, weakness of the spine and legs, decreased motion, paresthesia, and numbness associated with his low back disability.  He reported a history of falls, stated he could walk 15 yards in 10 minutes, and described a moderate, radiating pain, as well as limitation of movement that caused difficulty with bending and prolonged sitting.  The Veteran stated he took Motrin to treat his pain, and denied any hospitalizations or surgeries.  Upon physical examination, the examiner noted no evidence of radiating pain on movement, and no muscle spasm.  There was tenderness in the lumbar region, but no guarding of movement and no ankylosis of the spine.  The examiner noted normal muscle tone, negative straight leg raise tests, and no atrophy in the limbs.   Range of motion testing revealed flexion to 85 degrees and a combined range of motion of 202 degrees, with pain beginning at the end point of each range of motion.  Repetitive motion testing was also conducted, and revealed no additional limitation of motion.  The examiner noted that the joint function of the Veteran's spine was additionally limited by pain and that pain was the major functional impact.  A neurological examination was also conducted and revealed no sensory deficits or motor weakness.  The examiner reported no signs of intervertebral disc syndrome.  X-ray testing showed multilevel degenerative disc disease.

During treatment in February 2010, the Veteran reported that he had back pain that radiated to his legs and flared once in a while.  He reported taking Motrin or Tylenol for pain.  During treatment for general joint stiffness in February 2011, a physical examination revealed normal deep tendon reflexes in the lower extremities, as well as full muscle strength.  In January 2013, the Veteran again sought treatment for low back pain.  He described pain in the morning and when sitting for long periods of time, and stated that the pain improved with movement.  He reported that his pain did not radiate to his lower extremities.  Full range of motion of the spine, without tenderness, was noted upon physical examination.  

The Veteran was afforded another VA examination in April 2013.  The Veteran described flare-ups two to three times a week with stiffness, increased tenderness, and severe pain that impaired his movement.  He reported taking ibuprofen to treat his pain.  Upon physical examination, the examiner noted no guarding or muscle spasm and no localized tenderness or pain to palpation in the Veteran's back, as well as full muscle strength and no atrophy in the lower extremities.  He reported the Veteran's posture and gait were within normal limits.  Deep tendon reflex and sensory examinations were normal, and straight leg raise testing was negative.  The examiner reported there were no signs of radiculopathy or other neurologic abnormalities, and that there was no intervertebral disc syndrome.  Range of motion testing revealed flexion to 85 degrees with painful motion at the endpoint and combined range of motion of 235 degrees, with pain beginning at the end point of each range of motion.  Repetitive motion testing revealed no additional limitation of motion.  The examiner reported that the pain on movement and less movement than normal were the factors that contributed to functional loss.  He opined that there was no additional loss of motion during flare-ups.

The Board notes that the medical treatment record indicates a normal gait except for treatment that was noted earlier in this decision and received in 2008 due to an acute injury.  The record does indicate in January 2015 that an MRI was performed and the imaging indicated evidence of spasm.

The Veteran was afforded an additional VA examination in January 2017.  The Veteran described flare-ups two to three times a week with stiffness, increased tenderness, and severe pain that impaired his movement.  He experiences joint pain when sitting, stiffness and numbness, and limited flexion.  Upon physical examination, the examiner noted evidence of pain with weight bearing, moderate paraspinous tenderness, but no additional loss of function or range of motion after three repetitions.  Range of motion testing revealed flexion to 65 degrees with painful motion at the endpoint, but combined range of motion was not given.  The examiner reported that this examination was being performed during a flare-up and that pain significantly limits the functional abilities during flare-ups.  However, the examiner noted that there was no muscle spasm, and that tenderness and guarding did not result in an abnormal gait or spinal contour.  The examiner noted that the Veteran utilizes a brace and cane regularly.  Examiner noted no intervertebral disc syndrome.  

The Veteran was afforded an additional VA examination in April 2017.  The Veteran was not able to perform any range of motion testing during this examination or repetitive-use testing due to severe pain.  The examiner noted that the Veteran had an abnormal gait due to muscle spasm and abnormal spinal contour due to muscle spasm.  The examiner opined that the Veteran cannot walk, stand, or sit when a flare-up starts due to severe pain, stiffness, and numbness.  The examiner noted that the Veteran uses a cane constantly.  Further, the examiner opined that pain is limiting the Veteran's movement, maintaining the same posture for extended periods of time, and interferes with concentration.

After review of the evidence of record, the Board finds that a rating in excess of 10 percent for the Veteran's low back disability prior to April 7, 2017 is not warranted.  However, the Board finds that a rating increase to 20 percent, but no higher, for the Veteran's low back disability after April 7, 2017 is warranted.

The Board has reviewed and considered the Veteran's assertions in support of his claim, including his reports of pain, stiffness, spasms, weakness of the spine and legs, decreased motion, paresthesia, and numbness, as well as his descriptions of severely painful flare-ups that cause difficulty when bending forward or sitting for prolonged periods.  The Veteran is competent to report the symptoms he experiences; however, he does not have the medical knowledge to make objective medical findings or diagnoses.  

The Board finds that the Veteran's treatment records and VA examinations have greater probative weight than the Veteran's assertions because they include information regarding range of motion and functional loss data that is needed for the rating criteria.  Specifically, the Board has given great weight to the August 2009 and January 2017 VA examinations because they are consistent with the medical record as a whole and the examinations are thorough.  The Board has given some weight to the April 2013 and April 2017 examinations.  The Board does find internal inconsistencies in the April 2013 VA examination regarding the Veteran's pain and the impact pain has on functional limitation.  However, the Board notes that the objective findings are largely consistent with the other VA examination findings and medical treatment record.  The Board also gives some weight to the April 2017 VA examination because an examiner observed abnormal gait and spinal contour due to muscle spasm.  As noted, the medical treatment record reports an MRI study in January 2015 indicating evidence of spasm.  Therefore, the Board finds that the April 2017 examination should be afforded some weight as it is consistent with Veteran's report of symptoms and the 2015 MRI study.

The record shows that that the Veteran's forward flexion has been reported between 65 and 85 degrees.  Further, the Veteran's combined range of motion has been reported between 202 and 235 degrees.  The record consistently reports that the Veteran has a normal gait except for one report of an antalgic gait in 2008 due to an acute injury at the gym.  A VA examiner reported an abnormal gait and abnormal spinal contour with flare-ups in April 2017.  The Veteran has consistently reported flare-ups regarding his low back disability as occurring two to three times a week since the April 2013 VA examination.  Further, the record reports MRI imaging documenting evidence of muscle spasm, which is the cause reported in the April 2017 VA examination for the Veteran's abnormal gait and spinal contour.  Accordingly, the Board resolves all reasonable doubt in favor of the Veteran and finds that granting an increased disability rating of 20 percent from April 7, 2017 and onward is warranted.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

A higher rating would require the Veteran to have muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Therefore a rating in excess of 20 percent is not warranted after April 7, 2017. 

The Board has considered a rating under the Formula for Rating Intervertebral Disc Syndrome (IVDS) Based on Incapacitating Episodes.  However, there is no evidence that the Veteran has had any incapacitating episodes requiring bed rest as prescribed by a physician.  Further, VA examiners in August 2009, April 2013, and January 2017 specifically noted the absence of symptoms of IVDS.  Therefore a preponderance of the evidence is against finding the Veteran's low back disability has resulted in incapacitating episodes, and a rating under the Formula for IVDS would be inappropriate as there have been no such episodes. 

 Extra-Schedular Consideration

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto-related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Director, Compensation Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Board notes that the Veteran's low back disability is manifested by subjective complaints of chronic pain, limited range of motion, flare-ups, weakness and fatigability.  These symptoms and manifestations and the resulting impairment, to include limitation of motion, are contemplated by the rating criteria.  The additional limitations from pain, flare-ups, weakness, and fatigability were considered in rating the Veteran's condition and are contemplated by the rating criteria.  Thus, the weight of the evidence does not indicate that the Veteran experienced any symptoms or functional impairment that was not contemplated by the rating criteria. Therefore, referral for consideration of an extraschedular evaluation is not warranted.

Increased Rating for Radiculopathy of the Left and Right Lower Extremity

The Veteran's left and right lower extremity radiculopathy is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  Under the DC 8520 criteria, disability ratings of 10, 20, 40, and 60 are warranted, respectively, for mild, moderate, moderately severe, and severe (with marked muscular atrophy) incomplete paralysis of the sciatic nerve. A disability rating of 80 percent is warranted for complete paralysis of the sciatic nerve: the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or lost.  38 C.F.R. § 4.124a. 

Words such as "severe," "moderate," and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6. Although the use of similar terminology by medical professionals should be considered, is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C.A. § 7104; 38 C.F.R. § 4.2, 4.6.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Board must analyze the credibility and probative value of the evidence, account for the persuasiveness of the evidence, and provide reasons for rejecting any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996). 

Upon review of all the evidence of record, both lay and medical, the Board finds that the weight of the evidence demonstrates that the symptoms and impairment resulting from the service-connected radiculopathy of the left and right lower extremity more nearly approximates a 10 percent rating. The weight of the evidence shows that the service-connected radiculopathy of the left and right lower extremity is productive of mild incomplete paralysis with mildly severe symptoms and impairment. 

A January 2017 VA examination report indicates, in part, that the Veteran experiences radiating pain down both legs that impairs movements.  The report indicates that the Veteran has mild intermittent pain (usually dull) in the left and right lower extremity with no other signs or symptoms of radiculopathy.

An April 2017 examination report indicates that the Veteran experiences moderate bilateral lower extremity pain and numbness.  However, as stated earlier, this report does not contain any rationale or indicate any testing or observations that would support these findings.  Further, in VA medical records, the Veteran has reported mild numbness or tingling in the legs and back pain, varying degrees, that radiates to the legs, which more closely approximates the January 2017 VA examination report.  See eg. VA medical records received in March 2017. 

Therefore, the Board finds that a rating of 10 percent, but no higher, is warranted.  Diagnostic Code 8520 provides for a 20 percent rating where the evidence shows disability comparable to at least moderate incomplete paralysis of the sciatic nerve. The Board notes that the Veteran is competent to report symptoms of his radiculopathy of the left and right lower extremity, as doing so requires only personal knowledge.  See Layno, 6 Vet. App. 465 at 469.  The Veteran's reports of his symptoms in the medical evidence are consistent with mild incomplete paralysis of the sciatic nerve as he has reported mild numbness, tingling, and pain that radiates from the back to the lower extremities.  These reports support the findings in the January 2017 VA examination report, which also indicated mild severity and wholly sensory symptomology.  

The Board has considered whether a higher rating is warranted under Diagnostic Codes 8620 and/or 8720, which provide ratings for neuritis and neuralgia of the sciatic nerve, respectively.  Although the Veteran has reported pain associated with the radiculopathy of the left lower extremity, he has not been diagnosed with neuritis or neuralgia.  Accordingly, Diagnostic Codes 8620 and 8720 are not for application in the present case.

Increased Rating for Bilateral Sensorineural Hearing Loss

Hearing loss disability evaluations range from noncompensable to 100 percent based on organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  The rating schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity, through Level XI for profound deafness.  VA audiometric examinations are conducted using a controlled speech discrimination test (Maryland CNC) together with the results of a puretone audiometry test.  The vertical lines in Table VI (in 38 C.F.R. § 4.85) represent nine categories of the percentage of discrimination based on the controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numeric designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.

The disability evaluation percentage is then found from Table VII (in 38 C.F.R. § 4.85), by intersecting the vertical column appropriate for the numeric designation for the ear having the better hearing acuity and the horizontal row appropriate to the numeric designation level for the ear having the poorer hearing acuity. 

The provisions of 38 C.F.R. § 4.86 (a) (2016) provide that when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz ) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  Each ear will be evaluated separately.  The provisions of 38 C.F.R. § 4.86 (b)(2016) provide that when the puretone threshold is 30 decibels or less at 1,000 hertz, and 70 decibels or more at 2000 Hertz (Hz), the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.

The Veteran's VA treatment records document that an audiological evaluation was conducted in September 2009.  Pure tone thresholds of 15, 25, 55, and 45 decibels in the right ear and 10, 25, 40, and 40 decibels were reported in the left ear a the specified frequencies.  Speech audiometry revealed speech recognition ability of 92 percent in both ears.  However, as the Maryland CNC test was not used to perform that testing, the speech recognition results may not be used for rating purposes.  See 38 C.F.R. § 4.85(a).

The Veteran was afforded a VA audiological examination in December 2009.  At the time of the examination, the Veteran reported difficulty understanding other people speak, the television, and riding in the car.  Audiometric testing showed the following puretone thresholds, in decibels:


Hertz

1000
2000
3000
4000
Avg.
Right
25
30
60
60
44
Left
25
40
55
60
45

Speech audiometry revealed speech recognition ability of 76 percent in the right ear and 80 percent in the left ear.  The hearing impairment levels correspond to Level III in the right ear and Level III in the left ear under Table VI.  Intersecting Levels III and III under Table VII results in a noncompensable rating.  

The Veteran was afforded another VA audiological examination in March 2013.  At the time of the examination, the Veteran reported difficulty understanding other people speak.  Audiometric testing showed the following puretone thresholds, in decibels:


Hertz

1000
2000
3000
4000
Avg.
Right
15
35
60
65
44
Left
15
30
50
55
38

Speech audiometry revealed speech recognition ability of 94 percent in the right ear and 94 percent in the left ear.  The hearing impairment levels correspond to Level I in the right ear and Level I in the left ear under Table VI.  Intersecting Levels I and I under Table VII results in a noncompensable rating.  

The Veteran was afforded another VA audiological examination in January 2017.  At the time of the examination, the Veteran reported difficulty understanding other people speak.  Audiometric testing showed the following puretone thresholds, in decibels:



Hertz

1000
2000
3000
4000
Avg.
Right
30
40
65
65
50
Left
30
35
60
60
46.25

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and 72 percent in the left ear.  The hearing impairment levels correspond to Level I in the right ear and Level IV in the left ear under Table VI.  Intersecting Levels I and IV under Table VII results in a noncompensable rating.  

The Board also considered the provisions of 38 C.F.R. § 4.86 (2016) governing exceptional patterns of hearing impairment.  However, since the audiological report does not demonstrate that each of the four specified frequencies in either ear is 55 decibels or more, or that puretone threshold is 30 decibels or less at 1,000 Hz and 70 decibels or more at 2,000 Hz in either ear, evaluation for exceptional patterns of hearing impairment is not warranted.  See 38 C.F.R. § 4.86 (a), (b) (2016)

The Board sympathizes with the Veteran's complaints regarding the functional impact of his hearing loss on his daily life, including difficulty hearing at the movies, difficulty understanding people particularly in crowds, and difficulty hearing when watching television.  The Board also acknowledges the Veteran's need to wear hearing aids, his diagnosis of tinnitus, which is separately service-connected, and his assertion that these facts, coupled with the helicopter crash which he was involved in service and described as horrific, should entitle him to a higher rating for bilateral hearing loss.  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula based on levels of puretone threshold average and speech discrimination.  Thus, the medical evidence of record is more probative than lay contentions regarding the extent of the Veteran's current hearing loss.  The Board finds the VA examinations highly probative and notes that they are conducted in accordance with 38 C.F.R. § 4.86 (a).  Moreover, all examiners reported the effects of the Veteran's hearing loss on his daily activities and occupational functioning.  Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).

The Board finds that the preponderance of the evidence fails to demonstrate a compensable rating is warranted for the Veteran's service-connected bilateral hearing loss.

Entitlement to TDIU

Total disability ratings for compensation based upon individual employability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent disability, or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability; and disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, will be considered as one disability.     38 C.F.R. § 3.340, 3.341, 4.16(a) (2016).  In determining whether the Veteran is entitled to TDIU, neither his non-service-connected disabilities nor his age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993); 38 C.F.R. § 3.341 (a) (2016).

The Veteran completed high school and has prior work experience in landscaping and utility work.  The Veteran reported that he last worked in 2006 at the Ford Motor Company but did not leave this position due to disability.  See December 2015 VA Form 21-8940.  

The schedular requirements for a TDIU were met in February 2013 with the following service-connected disabilities and corresponding ratings: post-traumatic stress disorder (PTSD), rated as 70 percent disabling; low back disability, rated as 10 percent disabling; painful scar, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The pertinent question is whether the Veteran's service-connected disabilities render him unable to obtain or maintain substantially gainful employment.  The Board finds that they do. 

While the Veteran filed an application for TDIU based on PTSD in December 2015 and was subsequently granted a 100 percent rating effective July 17, 2017, the record indicates that the Veteran has a number of service-connected disabilities that cumulatively prohibit the Veteran from substantial gainful employment before that date.  The Veteran's treating doctor submitted a letter dated December 2016, which opined that the Veteran psychological symptoms prevented him from gainful employment, in part, due to difficulties in concentration.  Further, a January 2017 VA audiological examination revealed difficulty in concentration on tasks and conversations due to tinnitus, and the medical record and subsequent January and April 2017 back examinations support concentration difficulties due to pain while also limiting the Veteran to sedentary work.  Affording the Veteran the benefit of the doubt, the Board finds that the Veteran is unable to secure or follow a substantially gainful occupation because of effects of his service-connected disabilities.  

The ultimate authority for determining whether the criteria for a TDIU have been met rests with the Board.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) ("[A]pplicable regulations place responsibility for the ultimate TDIU determination on the VA, not a medical examiner").  Accordingly, entitlement to TDIU is warranted prior to July 17, 2017, the effective date of the Veteran's 100 percent disability rating for PTSD.  See 38 U.S.C.A. § 5107 (b) (West 2014).

	(CONTINUED ON NEXT PAGE)










ORDER

1.  Entitlement to a disability rating in excess of 10 percent for Veteran's service-connected low back disability prior to April 6, 2017 is denied.

2.  Entitlement to a disability rating in excess of 20 percent for Veteran's service-connected low back disability on and after April 7, 2017 is granted.

3.  Entitlement to an initial disability rating in excess of 10 percent for left lower extremity radiculopathy is denied.

4.  Entitlement to an initial disability rating in excess of 10 percent for right lower extremity radiculopathy is denied.

5.  Entitlement to an initial compensable disability evaluation for bilateral hearing loss is denied.

6.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU), prior to July 17, 2017, is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


